EXHIBIT News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: July 24, 2008 Ashland Inc. reports fiscal third-quarter net income of $1.13 per share COVINGTON, Ky. – Ashland Inc. (NYSE:ASH) today announced preliminary1 net income for the quarter ended June 30, 2008, the third quarter of its fiscal year, of $72 million, or $1.13 per share. In the prior-year June quarter, net income was $100 million, or $1.58 per share. Income from continuing operations totaled $66 million, or $1.03 per share, in the June 2008 quarter as compared with $86 million, or $1.35 per share, in the same prior-year quarter. Income from discontinued operations for both the 2008 and 2007 periods included net favorable adjustments to asbestos reserves and related insurance receivables of $6 million and $16 million, respectively, resulting from Ashland’s ongoing assessment of these matters. Total income from discontinued operations amounted to 10 cents per share in the June 2008 quarter and 23 cents per share in the prior June quarter. Operating income for the June 2008 quarter totaled $87 million. Operating income for the June 2007 quarter totaled $91 million, which included unusually large favorable adjustments to pension and other benefit costs of $11 million and environmental reserves of $7 million. Earnings before interest, taxes, depreciation and amortization2 (EBITDA) totaled $121 million in the June 2008 quarter as compared with $117 million in the same prior-year quarter, an increase of 3 percent. Business Summary Commenting on Ashland’s third-quarter results, Chairman and Chief Executive Officer James J. O’Brien said, “We are encouraged by our overall performance in the third quarter, given the difficult economic environment, both from a demand and raw material cost perspective. Ashland Distribution increased its operating income by 70 percent over the June 2007 quarter and achieved its third straight quarter of improving results. Ashland Water Technologies more than doubled its operating income as compared with the same prior-year quarter, although earnings were enhanced by several items, which we do not expect will repeat. Ashland Performance Materials experienced a significant decline in its operating income, particularly hampered by weak margins in the Composite Polymers business unit. Valvoline’s earnings declined 6 percent versus the year-ago quarter, but improved over the March 2008 quarter, as the traditionally strong summer driving season got under way.” Business Performance Performance Materials’ operating income of $18.8 million compares with $33.3 million for the
